    Case 2:17-cv-10767-JTM-DMD Document 139 Filed 06/08/20 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


CIT BANK, N.A.                                   CIVIL ACTION


VERSUS                                           NO: 17-10767 C/W 18-1004


HOWARD TRANSPORTATION,
INC. ET AL.                                      SECTION: “H”




                          ORDER AND REASONS
      Before the Court is Plaintiff’s Second Motion for Partial Summary
Judgment (Doc. 128). For the following reasons, the Motion is DENIED.


                               BACKGROUND
      This consolidated action arises out of two lease agreements for tractor
trailer-trucks. Only the first is at issue in this motion. In the first, Hibernia
National Bank (later acquired by Plaintiff CIT Bank, N.A. (“CIT”)) entered into
a lease with Defendant Howard Transportation, Inc. (“HT”) of 50 Western Star
tractor trucks (the “HT Lease” or “Lease”). Defendant Howard Industries, Inc.
(“HI”) guaranteed HT’s indebtedness. Under the terms of the HT Lease, HT
made 49 monthly lease payments, and the agreement terminated on January

                                       1
    Case 2:17-cv-10767-JTM-DMD Document 139 Filed 06/08/20 Page 2 of 7



15, 2017. The HT Lease stated that HT must provide secure storage for the
trucks for 90 days after the expiration of the Lease at a location satisfactory to
CIT. 1 Accordingly, HT was required to store the trucks only until April 15,
2017. It is undisputed that CIT designated 107 Nehi Street, Ellisville,
Mississippi—a property owned by HT—as the delivery location for the trucks
subject to the Lease (the “Delivery Location”). It is also undisputed that the
trucks were returned to that location prior to the termination of the HT Lease.
CIT did not, however, take possession of the trucks until November 22 through
30, 2017.
      CIT brings breach of contract claims against HT and HI (collectively,
“Howard”), arguing that they failed to return the trucks in the condition
required by the HT Lease. Howard brings counterclaims against CIT for breach
of contract and trespass for CIT’s failure to remove the trucks from its property
pursuant to the terms of the Lease.
      In deciding earlier motions for partial summary judgment, this Court
held that Howard is entitled to summary judgment that CIT breached its
obligation to timely remove the trucks from HT’s facility. It also held that there
is a material issue of fact as to whether CIT had the requisite intent to trespass
or whether Howard consented to the storage of the trucks on its property after
the termination of the Leases thereby rendering summary judgment
inappropriate on Howard’s trespass claim.
      CIT now brings a second motion for partial summary judgment seeking
dismissal of Howard’s breach of contract and trespass claims as to the trucks
leased pursuant to the HT Lease.


      1   Doc. 83-1.
                                        2
     Case 2:17-cv-10767-JTM-DMD Document 139 Filed 06/08/20 Page 3 of 7



                                LEGAL STANDARD
      Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 2 A genuine issue
of fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 3
      In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 4 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 5 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 6 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-
movant would bear the burden of proof at trial.” 7 “We do not . . . in the absence
of any proof, assume that the nonmoving party could or would prove the

      2  Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
      3  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
       4 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).
       5 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
       6 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
       7 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th

Cir. 2004) (internal citations omitted).
                                              3
     Case 2:17-cv-10767-JTM-DMD Document 139 Filed 06/08/20 Page 4 of 7



necessary facts.” 8 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 9




                               LAW AND ANALYSIS
       CIT argues that Howard cannot succeed on either its breach of contract
or trespass claims because it cannot show damages. Specifically, it argues that
Howard did not incur any actual costs by storing the trucks at its facility. This
Court will consider each claim in turn.
       A. Breach of Contract
       “[P]roof of damages is an essential element to a breach of contract
claim.” 10 “The party bringing suit has the burden of proving any damage
suffered by it as a result of a breach of contract.” 11 Under Louisiana law,
breach of contract “[d]amages are measured by the loss sustained by the
obligee and the profit of which he has been deprived.” 12
       Howard argues that its damages are the costs of the services it provided
to CIT during the time it stored the trucks on its property. It argues that it
incurred damages for the storage, preservation, maintenance, upkeep, and
occasional starting of the trucks. Howard has calculated these damages at $150
per day per truck. Howard argues that this figure is the average cost of truck



       8 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v.
Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
       9 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
       10 Sanga v. Perdomo, 167 So. 3d 818, 822 (La. App. 5 Cir. 2014).
       11 Payphone Connection Plus, Inc. v. Wagners Chef, LLC, 276 So. 3d 589, 597 (La.

App. 4 Cir. 2019).
       12 LA. CIV. CODE art. 1995.

                                              4
    Case 2:17-cv-10767-JTM-DMD Document 139 Filed 06/08/20 Page 5 of 7



storage services on the market, plus the cost of the maintenance and upkeep
services it provided.
      CIT primarily complains that Howard has not shown that it incurred any
actual costs in storing CIT’s trucks on its property. CIT cites to no law,
however, stating that only actual costs are recoverable as breach of contract
damages. Indeed, in ScenicLand Construction Co., LLC v. St. Francis Medical
Center Inc., the Louisiana Second Circuit Court of Appeal affirmed an award
of breach of contract damages using a damages model similar to the one that
Howard sets forth here. 13 In ScenicLand Construction, the plaintiff-contractor
and defendant-hospital entered into a contract for the renovation of 223 patient
rooms. 14 The hospital breached the contract after just 90 rooms had been
completed. 15 The contractor sought breach of contract damages, including
damages for storing materials purchased for the project that were never used. 16
The trial court awarded $10,000 in storage damages. 17 In considering this
award, the appellate court held:
            As to the storage costs of $10,000 awarded by the trial court
      for Scenicland’s storage of St. Francis materials and equipment,
      St. Francis argues that no award should be made because
      Scenicland failed to prove any costs on this issue.
            Harold, St. Francis’ manager of plant operations and
      maintenance who visited the Scenicland warehouse, testified that
      it would take between five and eight 12 x 10 mini-warehouses to
      house the St. Francis materials in Scenicland's possession. Based
      on his personal experience, Harold testified that these mini-
      warehouses cost $30 per month. By our calculations, storage in

      13 936 So. 2d 247, 254 (La. App. 2 Cir. 2006).
      14 Id.
      15 Id.
      16 Id.
      17 Id.

                                              5
    Case 2:17-cv-10767-JTM-DMD Document 139 Filed 06/08/20 Page 6 of 7



      eight such mini-warehouse from November 2002, when St. Francis
      announced its intention to not honor the rest of the room
      renovation contract, to the date of trial in April 2005, would cost
      $7,200. We find that the award of $10,000 was an abuse of the trial
      court’s discretion and amend the judgment to allow $7,200 in
      special damages for Scenicland’s storage of property belonging to
      St. Francis. 18
Accordingly, the court awarded damages for storage of property without a
showing of actual costs. Rather, it reached a damages award by estimating
what it would have cost on the market to store the materials. CIT’s argument
that Howard must show actual costs for storing its trucks to create a material
issue of fact as to breach of contract damages fails.
      Next, CIT argues that it cannot be liable for storage costs because the
Lease did not provide for such. Louisiana law is clear, however, that an obligor
that breaches a contract in good faith is liable for “the damages that were
foreseeable at the time the contract was made.” 19 It was certainly foreseeable
that if CIT failed to retrieve its trucks from the Delivery Location on HT’s
property, HT would have to continue storing them there.
      Finally, CIT sets forth a series of conclusory criticisms of Howard’s
damages calculation, such as that it is too high and that it fails to take into
account times when the trucks were stored elsewhere for repair. These are
arguments best left to the trier of fact. Accordingly, CIT’s motion is denied as
to the breach of contract claim.




      18   Id.
      19   LA. CIV. CODE art. 1996.
                                        6
    Case 2:17-cv-10767-JTM-DMD Document 139 Filed 06/08/20 Page 7 of 7



      B. Trespass
      CIT next argues that Howard cannot show damages to succeed on its
claim for trespass. “In an action for trespass, the plaintiff must show damages
based on the result or the consequences of an injury flowing from the act of
trespass.” 20 Howard again contends that it suffered damages in the form of the
value of the services it provided to Defendant for the storage and maintenance
of the trucks. CIT argues that Howard cannot show trespass damages where
there was no injury, actual costs, or lost profits. CIT does not, however, point
to any case limiting trespass damages in that way. Accordingly, CIT has failed
to show that it is entitled to summary judgment on Howard’s trespass claim.


                                      CONCLUSION
      For the foregoing reasons, the Motion is DENIED.


                            New Orleans, Louisiana this 8th day of June, 2020.


                                            ____________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE




      20   Lacombe v. Carter, 975 So. 2d 687, 690 (La. App. 3 Cir. 2008).
                                               7
